Deen, Presiding Judge.
A. F. M., Inc. commenced this dispossessory action against Juanita Nixon for failure to pay rent, and on May 3, 1985, the trial court granted A. F. M., Inc., a writ of possession and ordered Ñixon to pay $369 back rent, plus court costs. On May 9, 1985, Nixon filed this direct appeal. Under OCGA § 5-6-35 (a) (3), however, an applica*547tion for discretionary appeal was required in this case. Accordingly, the appropriate appellate procedure was not followed and the appeal must be dismissed. Walker v. City of Macon, 166 Ga. App. 228 (303 SE2d 776) (1983).
Decided October 23, 1985.
Juanita Nixon, pro se.
Claudine Benton, pro se.

Appeal dismissed.


Banke, C. J., McMurray, P. J., Birdsong, P. J., Carley, Sognier, Pope, and Benham, JJ., concur.


Beasley, J., dissents.